Citation Nr: 0011370	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-11 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for thoracolumbar 
scoliosis, currently evaluated as 30 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant had 16 years of active military service between 
1961 and 1978.  

Initially, the Board notes that claims for increased 
evaluations are generally considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the appellant's service medical records shows that 
he was initially treated in October 1977 for complaints of 
increasing pain in his thoracic and lumbar spine.  A May 1978 
Medical Board report included a diagnosis of thoracic and 
lumbar scoliosis, moderate to severe deformity, with 
concomitant degenerative arthritis of the thoracic and lumbar 
spine.  He was subsequently discharged from military service 
because of his back condition.  Following a September 1978 VA 
medical examination, an October 1978 rating decision granted 
service connection and a 10 percent evaluation for 
thoracolumbar scoliosis under Diagnostic Codes 5003-5291, 
effective August 25, 1978.  

A March 1994 rating decision determined that the appellant's 
back disability should be evaluated as for residuals of a 
fractured vertebra, under Diagnostic Code 5285, and assigned 
a 30 percent rating from January 19, 1994, based on moderate 
limitation of motion in the limitation of motion in the 
thoracolumbar spine and demonstrable deformity of the 
vertebral body.  

In denying an evaluation greater than 30 percent for the 
appellant's thoracolumbar scoliosis in a February 1997 
appellate decision, the Board identified the appellant's 
service-connected back disability as being due to moderate 
limitation of motion in both the dorsal and lumbar spine, for 
which 10 and 20 percent evaluations were appropriate, thus 
accounting for the 30 percent combined evaluation.  The Board 
noted that there was no demonstrable deformity of a vertebral 
body due to a fracture.  

The RO denied entitlement to an evaluation greater than 30 
percent for the appellant's thoracolumbar scoliosis in a 
November 1998 rating decision and stated that the current 30 
percent evaluation was the result of combining a 20 percent 
evaluation for moderate limitation of motion in the lumbar 
spine with a 10 percent evaluation for demonstrable deformity 
of a vertebral body from a fracture.  

Residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces are assigned a 100 
percent evaluation, and special monthly compensation is 
considered.  With lesser involvements, the residuals are 
rated for limited motion or nerve paralysis.  Without cord 
involvement, residuals of a vertebral fracture that involve 
abnormal mobility requiring a neck brace (jury mast) are 
assigned a 60 percent evaluation.  In other cases involving 
residuals of a vertebral fracture, the residuals are rated in 
accordance with definite limitation of motion or muscle 
spasm, with 10 percent added when there is demonstrable 
deformity of vertebral body.  (Note: Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebra of an adjacent segment.)  38 C.F.R. § 4.71A, 
Diagnostic Code 5285.  

Because the medical evidence of record does not show that the 
appellant sustained a vertebral fracture in service, the 
Board finds that the assignment of an additional 10 percent 
for the appellant's thoracolumbar scoliosis on the basis of 
demonstrable deformity of vertebral body is improper because 
VA's SCHEDULE FOR RATING DISABILITIES indicates that such 
additional 10 percent evaluation is for demonstrable 
deformity of vertebral body due to vertebral fracture.   

However, as the evidence demonstrates that the appellant has 
degenerative arthritis in his dorsal and lumbar spine 
secondary to his scoliosis, the ranges of motion in each of 
those segments of the spine should be determined in order to 
properly rate the thoracolumbar scoliosis under Diagnosis 
Code 5003.  The provisions of 38 C.F.R. § 4.45 indicate that 
the cervical vertebrae, dorsal vertebrae, and lumbar 
vertebral are considered groups of minor joints, ratable on a 
parity with major joints.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
nature of all current disability associated 
with his service-connected thoracolumbar 
scoliosis.  All indicated studies, including X-
rays of the dorsal and lumbar spine and range 
of motion testing for both the dorsal spine and 
lumbar spine, should be performed, if not 
clinically contraindicated.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  The examiner should 
provide complete rationale for all conclusions 
reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


